United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
WAREFARE, CENTER, Lakehurst, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1354
Issued: March 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 7, 2008 appellant, through counsel, filed a timely appeal from a March 20, 2008
decision of the Office of Workers’ Compensation Programs’ hearing representative affirming the
Office’s September 18, 2007 denial of his claim for a consequential injury. Pursuant 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
developed a right knee condition as a consequence of his accepted July 7, 1993 employment
injuries.
FACTUAL HISTORY
This is the second appeal before the Board. In a June 5, 2007 decision, the Board set
aside a June 14, 2006 decision wherein an Office hearing representative affirmed a January 18,

2006 Office decision denying appellant’s claim for a consequential right knee injury.1 On
July 27, 2005 the Office referred appellant to Dr. William D. Emper, a Board-certified
orthopedic surgeon, to resolve the conflict in the medical opinion evidence between Dr. Peter F.
Sharkey, a treating Board-certified orthopedic surgeon, and Dr. Robert Franklin Draper, Jr., a
second opinion Board-certified orthopedic surgeon. The Board found that there was an
unresolved conflict in the medical opinion evidence as the Office failed to follow established
procedures in its selection of Dr. Emper, the impartial medical examiner, and remanded the case
to the Office to resolve the conflict in the medical opinion evidence. The facts and the
circumstances of the case as set forth in the Board’s prior decision are incorporated herein by
reference.2
Following the Board’s decision, the Office referred appellant to Dr. Paul Maluso, a
Board-certified orthopedic surgeon, together with the case file and a statement of accepted facts
to resolve the conflict in the medical opinion evidence between Dr. Sharkey and Dr. Draper, as
to whether appellant sustained a consequential right knee injury. In a report dated August 30,
2007, Dr. Maluso concluded that appellant’s right knee condition was unrelated to his accepted
July 7, 1993 employment injury. In support of this conclusion, he stated:
“It is my opinion that just shifting the weight from the left knee to the right knee
would not cause any condition in the right knee. According to the records of
Dr. Leinberry, he did have an injury to his right knee when his right knee gave out
around November 2004. It is my opinion that the right knee giving out would not
be related to the industrial accident of July 1993. Without any specific injury to
the right knee and just a history of some increased weight bearing because of
favoring or overcompensating, it is my opinion that the treatment to the right knee
would not be related to the accident of July 7, 1993.”
By decision dated September 18, 2007, the Office denied appellant’s claim for a right
knee consequential injury. It found the opinion of Dr. Maluso, the impartial medical examiner,
constituted the weight of the evidence that appellant did not sustain a consequential right knee
injury.
In a letter dated September 21, 2007, appellant’s counsel requested an oral hearing before
an Office hearing representative, which was held on January 10, 2008. At the oral hearing and in
letters dated January 10 and 20, 2008, appellant’s counsel contended that the Office failed to
1

Docket No. 06-1540 (issued June 5, 2007).

2

On July 9, 1993 appellant, then a 36-year-old materials handler assistant supervisor, filed a traumatic injury
claim alleging that on July 7, 1993 he hit his left knee on the frame of a fork truck. The Office accepted the claim
for left knee sprain, left knee internal derangement and left knee popliteal cyst and authorized left knee arthroscopic
surgery and lateral medial meniscus debridement, which was performed on November 18, 1994. On July 19, 1995 it
authorized a second left knee arthroscopic surgery, which was performed on September 11, 1995. Appellant
stopped work on July 10, 1993 and was placed on the periodic rolls for temporary total disability by letter dated
January 11, 1995. He returned to light duty on April 17, 1995 and was placed on the short-term periodic rolls
effective October 15, 1995. Appellant returned to light-duty work four hours per day on December 11, 1995 and
full duty effective April 15, 1996. By decision dated February 4, 1997, the Office issued appellant a schedule award
for a 22 percent impairment of the left lower extremity. By letter dated June 27, 2003, it placed appellant on the
periodic rolls for temporary total disability.

2

inform Dr. Maluso regarding the proper standard of causation for consequential injuries under
the Act.
By decision dated March 20, 2008, an Office hearing representative affirmed the denial
of appellant’s claim that he sustained a consequential right knee injury. The Office hearing
representative rejected appellant’s argument that the Office failed to provide Dr. Maluso with
information on the proper standard of causation for consequential injuries under the Act.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.
Once the work-connected character of any condition is established, the subsequent progression
of that condition remains compensable so long as the worsening is not shown to have been
produced by an independent nonindustrial cause. However, a claimant bears the burden of proof
to establish his claim for a consequential injury and as part of this burden, must present
rationalized medical opinion evidence, based on a complete factual and medical background
showing causal relationship. Rationalized medical evidence is evidence which relates a work
incident or factors of employment to a claimant’s condition, with stated reasons of a physician.3
Such opinion of the physician must be one of reasonable medical certainty and must be
supported by medical reasoning explaining the nature of the relationship between the diagnosed
condition and the employment.4
Section 8123(a) of the Federal Employees’ Compensation Act provides in pertinent part
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination.5 Where a case is referred to an impartial medical examiner for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background must be given special weight.6
ANALYSIS
The Office accepted the claim for left knee sprain, left knee internal derangement and left
knee popliteal cyst. On July 27, 2005 it referred appellant to Dr. Maluso, a Board-certified
orthopedic surgeon, to resolve the conflict in the medical opinion evidence between Dr. Sharkey,
appellant’s treating physician, and Dr. Draper, an Office second opinion specialist, on the issue
of whether appellant sustained a consequential right knee injury.
3

Charles W. Downey, 54 ECAB 421 (2003).

4

Leslie C. Moore, 52 ECAB 132 (2000).

5

5 U.S.C. § 8123(a); R.C., 58 ECAB ___ (Docket No. 06-1676, issued December 26, 2006); Darlene R. Kennedy,
57 ECAB 414 (2006).
6

Kathryn E. Demarsh, 56 ECAB 677 (2005).

3

The opinion of Dr. Maluso, the impartial medical examiner, requires clarification and
elaboration on the issue of consequential injury. He limited his discussion to two sentences as to
why appellant did not sustain a consequential right knee injury. As noted above a consequential
injury requires only that the right knee condition is a natural consequence flowing from the left
knee injury. It is unclear whether Dr. Maluso understood the standard used by the Office in
determining consequential injuries under the Act. His comments indicate that he believed that
since appellant did not sustain a right knee injury due to the July 7, 1993 employment injury that
any right knee condition is unrelated to the accepted employment. In addition, Dr. Maluso does
not provide any medical rationale explaining his conclusion that appellant did not sustain a
consequential right knee injury. He merely noted that appellant’s history of overcompensating or
favoring his right knee with more weight would not indicate that the right knee condition was
causally related to the July 7, 1993 employment injury. However, as the Board has held, medical
opinion not fortified by medical rationale is of little probative value.7 As Dr. Maluso’s
conclusion that appellant’s right knee injury was not employment related is not supported by
medical rationale, it is not sufficient to resolve the issue. Thus, the Board finds Dr. Maluso’s
report is not well rationalized as he has failed to provide any supporting rationale for his
conclusion that appellant’s right knee condition is not employment related.8 Consequently, his
report is not afforded the special weight of the medical evidence attributable to an impartial
medical examiner. The impartial medical examiner must therefore provide a well-reasoned
opinion to resolve this issue.9
The Board will set aside the Office’s March 20, 2008 decisions and remand the case for a
supplemental report from the impartial medical examiner. Following such further development
of the evidence, as may be necessary, the Office shall issue an appropriate final decision on the
issues of consequential injury and additional impairment.
CONCLUSION
The Board finds that this case is not in posture for decision. The medical evidence
requires further development as the conflict in medical opinion remains unresolved.

7

S.D., 58 ECAB ___ (Docket No. 07-1120, issued September 24, 2007).

8

E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007) (a rationalized opinion is an opinion based
on a complete factual and medical background of the claimant, is of reasonable medical certainty, and is supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and employment
factors).
9

In a situation where the Office secures an opinion from an impartial medical examiner for the purpose of
resolving a conflict in the medical evidence and the opinion from such specialist requires clarification or elaboration,
the Office has the responsibility to secure a supplemental report from the specialist for the purpose of correcting the
defect in the original opinion. Guiseppe Aversa, 55 ECAB 164, 168 (2003); Harold Travis, 30 ECAB 1071,
1078 (1979).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs’ hearing representative dated March 20, 2008 and the September 18,
2007 are set aside. The case is remanded for further action consistent with this opinion.
Issued: March 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

